Citation Nr: 1707406	
Decision Date: 03/09/17    Archive Date: 03/17/17

DOCKET NO.  10-49 770	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUE

Entitlement to an increased schedular rating for degenerative joint disease of the lumbar spine in excess of 20 percent on and after February 17, 2011. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jack S. Komperda, Associate Counsel





INTRODUCTION

The Veteran served on active duty from January 1986 to January 1989. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah. 

In June 2014, the Board denied entitlement to a higher rating for service-connected back disorder in excess of 10 percent prior to February 17, 2011 and in excess of 20 percent on and after February 17, 2011.  The Veteran appealed the Board decision to the United States Court of Appeals for Veterans Claims (Court).  Pursuant to a December 2014 joint motion for partial remand (JMR), the Court vacated the Board's denial of a disability rating in excess of 20 percent for service-connected back disorder on and after February 17, 2011 and remanded the matter for compliance with the terms of the JMR.  The December 2014 JMR specifically stated that the Veteran abandoned her claim of entitlement to an increased rating for service-connected back disorder prior to February 17, 2011. 

This matter was last before the Board in July 2016, at which time the Veteran's increased rating claim for her lumbar spine disability was remanded for additional development.  Among the issues also on appeal were entitlement to increased ratings for degenerative joint disease of the left knee and a separate increased rating for left knee instability.  The Board adjudicated both left knee claims.  As such, these issues are no longer before the Board.  As for the Veteran's increased rating claim for a lumbar spine disability, another remand is required before the Board can adjudicate this claim.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.




REMAND

The Board observes that the Veteran was last provided a VA examination in October 2015 for her lumbar spine disability.  An addendum opinion was submitted by the VA examiner in March 2016.  While range of motion testing results were provided, there is no indication that active and passive range of motion testing was conducted.  See 38 C.F.R. § 4.59 (2015); Correia v. McDonald, 28 Vet. App. 158 (2016).  Therefore, the examination is insufficient to determine the Veteran's lumbar spine claim.  On remand, an additional examination must be provided.  Since the claims file is being returned it should be updated to include any outstanding VA treatment records.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file all outstanding VA treatment records regarding the Veteran dated since October 2015.  If no medical records are available, this should be noted in the Veteran's claims file.

2.  Then schedule the Veteran for an appropriate VA examination to assess the severity of her service-connected degenerative joint disease of the lumbar spine.  The claims folder and all pertinent medical records should be made available to the examiner for review.  All necessary diagnostic testing should be performed.  The examiner must describe all impairment of the lumbar spine disability; make determinations regarding range of motion, including any additional functional impairment; and identify any related neurological symptoms.

The examinations must address active and passive motion, weight-bearing and nonweight-bearing information, or why such testing is not necessary.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.  

It is imperative that the examiner comment on the functional limitations caused by pain and any other associated symptoms, to include the frequency and severity of flare-ups of these symptoms, and the effect of pain on range of motion caused by flare-ups of the Veteran's lumbar spine disability.  Such comments should include whether there was additional limitation of motion following repetitive testing due to pain, weakness, fatigability, etc.  Any determination concerning this functional loss should be expressed in degrees of additional range of motion loss.  A detailed rationale is requested for all opinions provided.  

3.  After conducting any other development deemed necessary, re-adjudicate the Veteran's claim.  If the benefit remains denied, issue an appropriate Supplemental Statement of the Case (SSOC), and give the Veteran and her representative an appropriate opportunity to respond.  The case should then be returned to the Board, if otherwise in order, for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 


action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




